Name: Commission Regulation (EC) No 151/98 of 22 January 1998 laying down detailed rules for the application of Council Regulation (EC) No 2008/97 laying down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  taxation;  processed agricultural produce;  trade;  international trade;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 23. 1. 98L 18/6 COMMISSION REGULATION (EC) No 151/98 of 22 January 1998 laying down detailed rules for the application of Council Regulation (EC) No 2008/97 laying down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2008/97 of 9 October 1997 laying down certain rules for the applica- tion of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey (1), and in particular Article 7 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (2), as last amended by Regulation (EC) No 1161/97 (3), and in particular Article 3 thereof, Whereas the reduction in the rate of customs duty provided for in Article 2(2) of Regulation (EC) No 2008/ 97 applies to all imports of olive oil in respect of which the importer provides proof on import that the special export charge is reflected in the import price; whereas, for the purposes of applying the abovementioned arrangements, provision should be made for the importer to provide proof that the charge in question has been reimbursed to the exporter; Whereas Commission Regulation (EC) No 2146/95 (4), as last amended by Regulation (EC) No 1163/97 (5), relating, inter alia, to the transitional adjustment of the special arrangements for imports of olive oil originating in Turkey lays down provisions applying to those arrange- ments; whereas those provisions should be repealed in view of the detailed implementing rules laid down herein; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. The arrangements provided for in Article 2(2) and (3) of Regulation (EC) No 2008/97 shall apply to all imports in respect of which the importer provides proof, on acceptance of the declaration of release for free circula- tion, that the special export charge is reflected in the import price and that he has reimbursed that charge to the exporter up to the amount deductible on import into the Community as provided for in Article 2(2) of that Regulation. 2. Proof for the purposes of paragraph 1 may consist in any administrative, commercial or bank document acceptable to the customs authorities. 3. For the purposes of this Regulation, exporter' means the person shown in the ATR 1 certificate for Turkey. Article 2 Regulation (EC) No 2146/95 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 284, 16. 10. 1997, p. 17. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 169, 27. 6. 1997, p. 1. (4) OJ L 215, 9. 9. 1995, p. 1. (5) OJ L 169, 27. 6. 1997, p. 4.